Citation Nr: 1428181	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, claimed as degenerative disc disease and bulging disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel






INTRODUCTION

The Veteran had active military service from June 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.   

This matter was previously before the Board in July 2012 and October 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the Board's remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The earliest clinical evidence of a lumbar spine disability is in 2008, approximately 34 years after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.

3.  The most probative evidence of record is against a finding of continuity of symptoms since service.




CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in January 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

In its remands, the Board directed that VA attempt to obtain VA records from its Kansas City, Missouri facility because the Veteran, in a February 1987 claim, had reported having been treated there for his back.  An October 2013 VA Form 10-7131 reflects that VA requested "all VA treatment records from the VAMC in Kansas City, Missouri, to include any dated in 1987 or earlier."  A May 2014 VA report of general information reflects that there are no records relating to the Veteran for back treatment for the requested time period.  

The Board also directed that VA request the Veteran to submit authorization for it to obtain private records.  VA complied with this directive in October 2013.  In April 2014, the Veteran, through his representative, stated that he had no further evidence.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that an adequate opinion has been obtained.  The VA opinion is predicated on an examination of the Veteran, a review of his claimed symptoms and history, and a review of the pertinent clinical records; the examiner provided an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he has a back disability due to an injury in service.  An essential element of a claim for service connection is evidence of a current disability.  A July 2008 MRI of the Veteran's spine reflects diffuse degenerative disc disease and broad-based bulging; thus, an essential element for service connection has been met. 

A second requirement for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  

The Veteran's STRS reflect that in January 1973, he sought treatment claiming that his entire spine "is out all the discs".  He reported that his first sergeant did not believe him that one disc was out of place, so he [the Veteran] knocked the others out of place to prove a point ("show" his first sergeant).  On clinical examination, it was noted that the Veteran's entire back hurt, but his movements, his gait, the straight leg test, and his back contours, were all normal.  X-rays were negative for a lumbar spine injury.  The impression was a back ache and the prescribed treatment of physical therapy.  It was further noted that the Veteran was "rather anxious".

An April 25, 1973 STR reflects that the Veteran reported a loss of feeling in both arms, ringing in the ears, diarrhea, dysuria, blurry vision, headaches, loss of feeling in the legs, and pain and stiffness the entire length of his spine.  The Veteran reported the pain in the spine began seven or eight days earlier, and that when he is sitting, his back feels "hot".  There was no history of trauma.  The pain was noted to be gradually moving upwards toward the neck.  Upon examination, the Veteran had a full range of motion of the extremities and good strength, his gait was okay, and his sensations within normal limits.  He was given a mental health consult.

The Veteran's January 11, 1974 STR report of medical history for separation purposes reflects that the Veteran reported current back pain.  He stated he had a "bad back" and lower back pain since lifting heavy objects.  The accompanying medical examination for separation purposes reflects that the Veteran had pain on raising his legs.  A January 1974 STR also reflects that the Veteran had back problems and requested to see the doctor.  The evidence does not reflect that the Veteran had an actual back disability at that time.

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

His 1974 applications for VA compensation reflect that the Veteran reported that he had injured his back in 1973 picking up a heavy steel plate in service and/or in January 1974 for which he was treated at Fort Carson.

The Veteran underwent a VA examination in July 1974.  Upon examination, the Veteran had normal findings of posture, gait, and contour of the back.  He had no tenderness, and his motion and straight leg raise tests were normal.  The Veteran reported that the pain was not present at the time of the examination, but indicated that he had "occasional attacks" of pain in his upper and lower back.  X-rays were negative for a disability.  They reflect that the lumbar vertebrae were of normal vertical height.  Intervertebral spaces were preserved and symmetrical.  There was no evidence of spondylolistheses.  There were no defects in the pars interarticularis.  The sacroiliac joints showed no evidence of arthritic change.  The impression was a normal lumbar spine. 

A January 1987 application for VA benefits reflects that the Veteran reported that he twisted his back and pulled the muscles in 1973 and had been going to treatment (osteopathic) ever since his discharge.

A November 1997 primary care note reflects that the Veteran works as a mechanic and spends a lot of time on his back.  (The Veteran reported reflux problems, which were possibly exacerbated by spending so much time on his back.)

The claims file includes numerous treatment records from 2002 through 2005; however they do not reflect chronic back pain. The reflect the Veteran sought treatment for jaundice (December 2002), dizziness, skin lesions/cysts (June 2003, February 2004), sore throat and fever (December 2003), esophageal reflux with hiatal hernia (February 2004), diabetes (April 2004, May 2004, June 2004, July 2004, January 2005,) cough and congestion (October 2004), a likely viral syndrome (January 2005), and headaches and neck pain (April 2005).  Records in May 2008 (neurology concept) reflect that the Veteran reported memory loss due to a stroke two years earlier.

The earliest evidence of an actual back disability is in 2008, more than 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A July 2008 MRI of the lumbar spine reflects that there was diffuse degenerative disc disease and a broad-based bulging of the disc material.  There was no significant spinal canal stenosis.  There was no herniation of the nucleus of the pulposus, L4-L5 and L5-S1, there were suggestions of posterior annular tears.  At levels L3-L4, L4-L5, there is bilateral facetal DDD.  At levels L3-L4, and L5-S1, there was diffuse bilateral foraminal extension in to the inferior aspect of the vertebral neural foramen.  

An August 2008 neurology consult record reflects that the Veteran stated that his back pain began in 1972 in service when picking up a "plate".  He reported that the evening of the incident, he had received treatment and been placed in traction.  He reported that he did not get improvement, and after discharge from the service, he had osteopathic treatment.  He reported that he gets an adjustment "every so often".  The STRs are negative for the Veteran being placed in traction.  

An April 2009 examination, with a May 2009 report, reflects that the Veteran reported that while in Vietnam, he dropped a metal plate which caused his back to bend, and that he has been in pain ever since.  The examination revealed complaints of fatigue, decreased motion, stiffness, weakness, and pain.  The Veteran had no abnormal spinal contours and he had normal posture, position, and gait.  He had limited motion.  The examiner opined that there was no specific traumatic injury noted in the STRs which would indicate that the Veteran had had a severe back injury in service, and it was less likely as not that the Veteran's current back disability whereas caused by a result of service.  The examiner further stated that the Veteran's work as a mechanic very likely was involved in the development of the degenerative back disease.  

The examiner noted that degenerative disease, in general, is due to trauma, and/or chronic wear and tear on bones.  The examiner also noted that the Veteran's increased weight has played a role in the development of the disc disease and degenerative changes.  Numerous clinical records reflect that the Veteran is obese.  The Veteran was not diagnosed with an actual disability until years after service, years after working on his back as a mechanic, and after becoming obese.  Thus, the clinical rationale that the Veteran's post service occupation and obesity caused his back disability is supported by the record.

In August 2010 clinical record reflects that the Veteran has low back pain most likely secondary to degenerative arthritis.

A September 2011 record reflects that the Veteran presented with a 10 year history of low back and bilateral leg pain.  It was noted that the pain began without antecedent trauma approximately 10 years earlier.

An October 2013 VA report reflects the opinion of the clinician that the Veteran's injury in the military was not of significance such that it would have caused his current spine disability.  The clinician noted that the Veteran had worked as a mechanic post service and that the Veteran's current back disability was less likely than not incurred in, or caused by, his service.

The Board acknowledges that the Veteran had complaints of pain in service, and in some years after service.  However, the clinical record in service and the clinical records in 1974, reflect that he did not have a back disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board also notes that the Veteran was employed as a welder in service.  Thus, it is entirely reasonable that while working, the Veteran had intermittent, acute and transitory back pain, but did not have a disability.  The evidence does not reflect a chronic disease in service; to the contrary, it reflects a normal spine upon separation and in July 1974.  

Moreover, the competent credible evidence does not reflect that the Veteran had continuity of symptoms from an injury in service to the date of diagnosis of a disability.  As noted above, when he was seen in July 1974, he reported "occasional attacks" of pain, and no pain on the date of examination.  In addition, the Veteran continued to work as a mechanic, on his back, for many years with no clinical evidence of a disability.  As noted above, the claims file includes numerous treatment records from 2002 through 2005 which do not reflect chronic back pain or a disability. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). However, in the present case the Veteran was noted to have a normal back examination in 1974.

The Veteran is competent to report symptoms such as pain and stiffness; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board also finds, based on the record as a whole, that he is not credible as to the extent of any injury in service, or to its chronicity.  While the Veteran may have had some back pain due to lifting a heavy object in service, such pain was not chronic since service and was not a disability in service.  (See STRs and 1974 VA examination report.)  In addition, while the Veteran contended in service that he had purposely knocked his spinal discs out of place to prove a point to his first sergeant, the evidence does not support a finding of such disc misalignment, and the Board finds that he is not competent to report such, or provide a competent etiology of a current spine disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine, and degenerative changes due to trauma, over-use, and/or age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


